SUPERIOR COURT
OF THE
STATE OF DELAWARE

SUSSEX COUNTY COURTHOUSE
1 THE ClRCLE, sulTE 2

GEORGETOWN, DE 19947

TELEPHONE (302) 856-5264

RICI~IARD F. STOKES
JUDGE

Apri125, 2018
Edward C. Gill, Esq.
Law Office of Edward C. Gill
16 North Bedford Street
P.O. Box 824
Georgetown, DE 19947
Miranda D. Clifton, Esq.
Young & l\/IcNelis

300 South State Street
Dover, Delaware 19901

RE: Joseph Grimes v. Maureen Geelhaar,
C.A. No. Sl7C-Ol-029 RFS

Upon Defendant’s Motion in Limine to Exclude Plaintifi’ s Lost Wage Claim.
Denied.

Dear Counsel:

Before the Court is the Motion in Limine of Defendant Maureen Geelhaar (“Geelhaar”) to
exclude Plaintiff Joseph Griines’ (“Grimes”) lost Wage claim. The Motion is DENIED.
§@t_s
This is a personal injury case arising from an automobile accident Which occurred on
Deceinber 7, 2015. Geelhaar allegedly struck Grimes’ work vehicle after she failed to stop at a
stop sign on Route 24 in Sussex County. The impact caused Griines’ Work Vehicle to jackknife
and roll over, resulting in both physical injury and property dainage. Grimes Was unable to Work

from Deceinber 7, 2015 to December 21, 2015, a period of two Weeks. According to Griines, he

lost three jobs for his construction business as a consequence of the accident, resulting in a loss of
$148,530. 79 in net income.] He now seeks to recover the lost wages. Lost wages claims are
initially paid under the PIP statutes, but Grimes’ PIP benefits were exhausted by his medical bills

only. He has yet to receive any compensation for lost wages.

Parties’ Contentions

Geelhaar seeks to exclude Grimes’ lost wages claim. She first states that “Delaware has
long held that when a Plaintiff is self-employed they are only entitled to their net salary or regular
draws and precludes recovery of wages based exclusively on the distribution of profits from his or
her business.”2 Geelhaar then acknowledges that Desantis v. Donegal Mutual Insurance Company
expanded the proper calculation of lost wages to include the person’s “gross income minus all
business expenses necessary for that gross income and relied upon tax return of the business.”3
Finally, Geelhaar claims that Grimes has not produced any documentation of regular wages such
as pay stubs or deposit history. Therefore, his claims are merely speculative and not a predictable
calculation of lost wages. As a result, Geelhaar asks for the claim to be excluded

Grimes cites Desantz's to support the assertion that a self-employed person may be able
to recover lost wages under the PIP statute “if it can be shown to a jury by a preponderance of the

evidence that the income is predictable.”4 He then argues that it is clear that the issue of

 

l The Couit notes that the parties cite slightly different figures for the loss calculation. At trial concrete
documentation would have to be relied upon to substantiate Grimes’ claims.

2 Def.’s Mot. Limine 3. Geelhaar relies on U.S. Fidelity and Guaranty Company v. Neighbors and Sta!e Farm
Mutual Automobile Insurance Company v. Girgis to assert this argument Girgis relies on the reasoning supplied in
Neighbo)'s. Neighbors was overruled by the 1982 amendment to 21 Del. C. § 2118. Therefore, Geelhaar’s reliance
on these cases is misplaced

3 Id.
4 Pl.’s Resp. Opp’n Def.’s Mot. Limine 2.

IJ

predictability of lost income “is simply a jury question.”5 Therefore, according to Grimes, the
question of whether he may recover lost wages should be presented to the jury.

Discussion

The question presented here goes to the sufficiency of the evidence of lost wages presented
by Grimes and whether a rational jury could return a verdict in his favor. It is the Court’s opinion
that Grimes may make a sufficient estimation of his profits and expenses in order to support his
lost wages claim. As a self-employed individual, he is certainly in a position to present such
evidence to the jury. While his previous tax returns do not show such significant earnings, there
is no indication that Grimes’ story is cut from whole cloth; therefore, he must be permitted to

present his claim to the jury.

Conclusion
For the foregoing reasons, the Defendant’s Motion is DENIED.

IT IS SO ORDERED.

Very truly yours,

   

 

 

*. Stokes, Judge

Cc: Prothonotary

 

5 Id.